IN THE SUPREME COURT OF THE STATE OF NEVADA


                 LINDSEY LICARI,                                          No. 82568
                                          Appellant,
                               vs.
                NIKKI SIKALIS BOTT; NATIONAL
                TITLE CO.; LINDA NAW-PERDUE;
                ERA BROKERS; VALLEY WEST
                MORTGAGE; DREW LEVY; ONE
                                                                             J   ï
                                                                                       D
                REALTY GROUP; MELISSA PARKER;                              SEP 2 1 2021
                MELANIE TREANOR; GREATER LAS                             ELiZABE1    ciar-AVN
                                                                       CLERK OF S • EWE COURT
                VEGAS ASSOCIATION OF REALTORS;
                THE STATE OF NEVADA                                           PUTY CLEO.K.
                                                                       1319.4CV—

                DEPARTMENT OF BUSINESS AND
                INDUSTRY, REAL ESTATE DIVISION;
                LINDA STRATTON; INGRID
                TRUJILLO; DARYL MCCLOSKY;
                VATCHE SAJIDIAN; CLARK COUNTY
                RECORDER'S OFFICE; THE STATE OF
                NEVADA SECRETARY OF STATE; LAS
                VEGAS METROPOLITAN POLICE
                DEPARTMENT; JENNINGS AND
                FULTON, LTD.; AND SHUMWAY VAN
                LTD.,
                                   Res ondents.

                                      ORDER DISMISSING APPEAL

                            This is a pro se appeal from a district court order dismissing
                claims and declaring appellant to be a vexatious litigant. Eighth Judicial
                District Court, Clark County; David M. Jones, Judge.
                            On March 18, 2021, the clerk of this court issued a notice
                directing appellant, who is proceeding pro se, to file and serve, by July 16,
                2021, either (1) a brief that complies with NRAP 28(a) and NRAP 32 or (2)
                an informal brief for pro se parties on the form provided by the clerk. The
                notice cautioned that failure to timely file a brief or an informal brief could
SUPREME COURT
     OF
   NEVADA




                                                                                                  '-14M
     result in the dismissal of this appeal.
                 Appellant did not file a brief or an informal brief or otherwise
     communicate with this court. Accordingly, on August 11, 2021, this court
     entered an order directing appellant to file and serve, by August 25, 2021,
     either (1) an opening brief that complies with NRAP 28(a) and NRAP 32 or
     (2) an informal brief for pro•se parties on the form provided by the clerk of
     this court. The order cautioned that failure to timely file and serve an
     opening brief or an informal brief could result in the imposition of sanctions,
     including the dismissal of this appeal as abandoned. See NRAP 31(d).
                 To date, appellant has not filed an opening brief or an informal
     brief or otherwise communicated with this court. Accordingly, it appears
     that appellant has abandoned this appeal, and this court
                 ORDERS this appeal DISMISSED.


                                               •2§.




                              Cadish



                                                      Herndon




                                           2
C,44-aw-
                   cc:   Hon. David M. Jones, District Judge
                         Lindsey Licari
                         Attorney General/Carson City
                         Lipson Neilson P.C.
                         Bremer Whyte Brown & O'Meara, LLP/Las Vegas
                         Clarkson & Associates, LLC
                         Marquis Aurbach Coffing
                         Drew Levy
                         Linda Stratton
                         Murchison & Cumming, LLC/Las Vegas
                         Shumway Van
                         Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas
                         Clark County District Attorney
                         Resnick & Louis, P.C./Las Vegas
                         Vatche Sajidian
                         Valley West Mortgage
                         Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA


(01 1947A Olagto
                                                                3
                                              •   vtrijr i :f
                                                                    -   -